823 So. 2d 286 (2002)
Santwan HENDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-2013.
District Court of Appeal of Florida, First District.
August 12, 2002.
Nancy A. Daniels, Public Defender; David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Santwan Henderson, appeals an order revoking his probation. We affirm the revocation because there is sufficient evidence in the record that appellant willfully violated the conditions of his probation. However, as the State concedes, the trial court erred in sentencing appellant as a youthful offender to six years in prison after he violated his probation. See State v. Meeks, 789 So. 2d 982 (Fla.2001).
Section 958.14, Florida Statutes, provides that a youthful offender who has violated probation may not be sentenced to a period of imprisonment for greater than the statutory maximum. Here, the maximum sentence for appellant's third-degree felony conviction for grand theft was five years. Accordingly, we remand for the sole purpose of re-sentencing.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
ERVIN, WOLF and PADOVANO, JJ., concur.